Summit App. No. 17156. UPON CONSIDERATION of appellee’s motion to set execution date,
IT IS ORDERED by the court that the motion be, and is hereby, granted.
IT IS HEREBY ORDERED by this court that sentence be carried into execution by the Warden of the Southern Ohio Correctional Facility or, in his absence, by the Deputy Warden on Monday, the 6th day of July, 1998, in accordance with the statutes so provided.
IT IS FURTHER ORDERED that a certified copy of this entry and a warrant under the seal of this court be duly certified to the Warden of the Southern Ohio Correctional Facility and that the Warden shall make due return thereof to the Clerk of the Court of Common Pleas of Summit County.